              Case 2:18-cr-00132-RAJ Document 894 Filed 03/01/21 Page 1 of 3




 1                                                          The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7
                          UNITED STATES DISTRICT COURT FOR THE
 8
                            WESTERN DISTRICT OF WASHINGTON
 9                                    AT SEATTLE
10
11    UNITED STATES OF AMERICA,                         CASE NO. CR18-132-RAJ
12                            Plaintiff,
13                       v.                             ORDER GRANTING
                                                        AGREED MOTION TO SEAL
14
      MICHAEL SCOTT MORGAN, JR.,                        EXHIBITS TO DECLARATION
15                                                      OF AUSA KRISTA K. BUSH
                              Defendant,
16
      and,
17
      KIMBERLY GUADALUPE,
18
                       Third-Party Claimant.
19
20           THIS MATTER comes before the Court on the Agreed Motion of the parties for
21 leave to file 39 Exhibits to the Declaration of AUSA Krista K. Bush in Support of the
22 United States’ Motion to Dismiss Third-Party Claim and, Alternatively, Motion for
23 Summary Judgment under seal (“Motion”). The Court has considered the Agreed Motion
24 and finds good cause to grant the parties’ motion.
25           IT IS ORDERED that the Agreed Motion is GRANTED. The following Exhibits
26 may be filed under seal:
27
28
     Order Granting Agreed Motion to Seal Exhibits to                  UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     Declaration of AUSA Krista K. Bush - 1
                                                                       SEATTLE, WASHINGTON 98101
     U.S. v. Morgan, Jr. and Guadalupe, CR18-132-RAJ                          (206) 553-7970
              Case 2:18-cr-00132-RAJ Document 894 Filed 03/01/21 Page 2 of 3




1           Exhibit D       12-29-2019 email, transmitting Petition and Original Exhibits
            Exhibit E       12-23-2019 email, transmitting Amended Exhibits D and H
2           Exhibit S-7     W-2 Statement - Morgan Real Estate Management LLC (2017)
3           Exhibit S-8     W-2 Statements - The Stratford Management Company (2012, 2013,
            Exhibit S-9     W-2 Statement - George Hancock Inc.
4           Exhibit S-10    Unemployment Compensation Payment Statement (2014)
5           Exhibit U-1     W-2 Statement of Kimberly Guadalupe from The Stratford Company
            Exhibit U-2     W-2 Statement of Kimberly Guadalupe from The Stratford Company
6           Exhibit U-3     W-2 Statement of Kimberly Guadalupe from The Stratford Company
7           Exhibit U-4     W-2 Statement of Kimberly Guadalupe from The Stratford Company
            Exhibit U-5     Tax Documents of Kimberly Guadalupe (2013)
8           Exhibit U-6     Tax Documents of Kimberly Guadalupe (2012)
            Exhibit U-7     Tax Documents of Kimberly Guadalupe (2011)
9
            Exhibit U-8     Note re: 21200 Poplar Way, Brier, WA 98036
10          Exhibit U-9     First Payment Letter re: 21557 35th Pl. W., Brier, WA 98036
            Exhibit U-      Uniform Residential Loan Application (January 25, 2018)
11          Exhibit U-      Note: re: 21557 35th Pl. W., Brier, WA 98036
12          Exhibit U-      Buyer/Borrower Statement (Final) and First Payment Letter
                            re: 21557 35th Pl. W., Brier, WA 98036
13          12
            Exhibit U-      Mortgage Interest Statement (2015)
14          Exhibit U-      Mortgage Interest Statement (2014)
            Exhibit U-      Mortgage Interest Statement (2013)
15          Exhibit U-      Mortgage Interest Statement (2017)
16          Exhibit W-1     BECU Financial Documents
            Exhibit X-1     Wells Fargo Financial Documents
17          Exhibit X-2     Wells Fargo Financial Documents
            Exhibit X-3     Wells Fargo Financial Documents
18
            Exhibit X-4     Wells Fargo Financial Documents
19          Exhibit X-5     Wells Fargo Financial Documents
            Exhibit X-6     Wells Fargo Financial Documents
20          Exhibit X-7     Wells Fargo Financial Documents
21          Exhibit X-8     Wells Fargo Financial Documents
            Exhibit X-9     Wells Fargo Financial Documents
22          Exhibit X-      Wells Fargo Financial Documents
23          Exhibit X-      Wells Fargo Financial Documents
            Exhibit X-      Wells Fargo Financial Documents
24          Exhibit X-      Wells Fargo Financial Documents
25          Exhibit X-      Wells Fargo Financial Documents
            Exhibit X-      Wells Fargo Financial Documents
26          Exhibit Z       Skagit Bank Financial Documents
27
28
     Order Granting Agreed Motion to Seal Exhibits to                     UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     Declaration of AUSA Krista K. Bush - 2
                                                                          SEATTLE, WASHINGTON 98101
     U.S. v. Morgan, Jr. and Guadalupe, CR18-132-RAJ                             (206) 553-7970
              Case 2:18-cr-00132-RAJ Document 894 Filed 03/01/21 Page 3 of 3




1           IT IS SO ORDERED.
2
            DATED this 1st day of March, 2021.
3
4
5
                                                        A
                                                        The Honorable Richard A. Jones
6                                                       United States District Judge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Order Granting Agreed Motion to Seal Exhibits to                     UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     Declaration of AUSA Krista K. Bush - 3
                                                                          SEATTLE, WASHINGTON 98101
     U.S. v. Morgan, Jr. and Guadalupe, CR18-132-RAJ                             (206) 553-7970
